DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,029,114 B2 to McDonald et al.
Regarding claim 1, McDonald discloses a firearm trigger mechanism (44, e.g., Fig. 5), comprising; 
a housing (lower receiver 80, Fig. 9); 
a trigger member 48 pivotally supported (by trigger pin 52) by the housing, the trigger member having an actuation blade portion 48a and a sear 48b that are fixed in position relative to each other and having a forwardly extending finger portion (defining safety structure 48c); 
a hammer 58 pivotally supported (by hammer pin 60) inside the housing and having a tooth 58b; 
a disconnector 54 pivotably mounted on the trigger member to pivot on a common axis (defined by trigger pin 52) with the trigger member 48 and having hook portion 54a; and 
a safety selector 50 supported by the housing and movable between safe and fire positions, the safety selector 50 having a first surface 84 that confronts the finger portion to block pivotal movement of the trigger member when the selector is in the safe position (as shown in Fig. 8 for example) and having a recess that receives the finger portion and allows movement of the trigger member when the selector is in the fire position (as shown in Fig. 10, 6:55 to 7:6), wherein when the trigger member 48 is 58 to engage the tooth 58b with the hook portion 54a and hold the hammer (as shown in Fig. 7) until the trigger member is released to allow the sear 48b to engage the hammer 58 as the hook releases the tooth (as shown in Fig. 5, see also 6:25-55).

    PNG
    media_image1.png
    364
    876
    media_image1.png
    Greyscale

Regarding claim 2, McDonald further discloses wherein the safety selector (50, or alternatively 110 in Fig. 10) includes a transversely slidable cross-bolt member (arm 115) supported by the housing.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The known prior art fails to anticipate or make obvious all limitations required of claims 3-6. The examiner considers US 10,989,489 B2 to Downey et al. the most relevant art to claims 3-6 and the instant disclosure. Downey discloses a firearm trigger mechanism (Fig. 7) comprising a housing 23-1, trigger member 24 having a forwardly extending finger portion 26, a hammer 25, disconnector 27, and safety selector 41. Downey is silent regarding a hook portion of the disconnector 27 engaging a tooth of the hammer to hold the hammer until the trigger is released as required of the last clause in claim 1 and 27 engaging pivotable sear 26 during a firing cycle to selectively engage and release hammer 25 (see Downey, Fig. 8 and 5:5-20). The known prior art fails to make obvious modification of Downey to arrive at the claimed limitations.

    PNG
    media_image2.png
    528
    819
    media_image2.png
    Greyscale

Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641